Citation Nr: 1205613	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-24 788	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to a rating in excess of 10 percent for bilateral temporomandibular joint (TMJ) dysfunction.  

4.  Entitlement to a compensable rating for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to July 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for: a lumbar spine disability, rated 10 percent; GERD, rated 0 percent; a right wrist disability, rated 0 percent; and bilateral TMJ dysfunction, rated 0 percent, all effective August 1, 2005.  An interim (March 2008) rating decision increased the ratings for bilateral TMJ dysfunction to 10 percent and for GERD to 10 percent, each effective August 1, 2005.  

In his December 2006 notice of disagreement (NOD) and his July 2007 Substantive Appeal, the Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in July 2008.  These matters were before the Board in December 2010 when they were remanded for additional development.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's lumbar spine disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes are not shown; neurologic symptoms warranting a separate rating are not shown; and the spine is not ankylosed.  

2.  At no time during the appeal period is the Veteran's GERD shown to have been manifested by persistently recurrent epigastric distress with dysphagia, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health; a symptom combination productive of severe impairment of health is not shown.  

3.  At no time during the appeal period is the Veteran's bilateral TMJ dysfunction disability shown to have been manifested by inter-incisal range of motion less than 34 millimeters (mm) or lateral excursion less than 10 mm.  

4.  At no time during the appeal period was the Veteran's right wrist disability manifested by dorsiflexion limited to 15 degrees or less; plantar flexion limited in line with the forearm; or X-ray-confirmed arthritis; the wrist is not ankylosed.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2011).  

2.  A rating in excess of 10 percent for GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.114, Code 7346 (2011).  

3.  A rating in excess of 10 percent for bilateral TMJ dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.150, Code 9905 (2011).  

4.  A compensable rating for a right wrist disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5020, 5214, 5215.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2007 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and an October 2011 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  Significantly, only STRs beginning in January 2005 are associated with the claims file.  In October 2006, after numerous requests for further STRs produced negative responses, the RO made a Formal Finding as to the unavailability of the Veteran's pre-January 2005 STRs; any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, as the Veteran has already been granted service connected for the matters before the Board, his STRs have limited probative value.  He was afforded VA examinations in December 2005, November 2007, and February 2011.  The examinations, cumulatively, are adequate for rating purposes; the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar Spine Disability

Historically, the Veteran's available STRs reflect his complaints of low back pain, described as aching and throbbing, and that it shoots down his legs.  January 2005 X-rays found mild to moderate degenerative changes at L5-S1.  On his March 2005 retirement examination, he complained of low back pain; it was noted his low back pain was responding well to chiropractic treatment.  It also noted his complaint of numbness or tingling down his legs.  

December 2005 lay statements from several fellow servicemembers reported the Veteran complained of low back pain during service numerous times, that it prevented him from participating in some activities, and limited him from doing other activities, and that his treatment included medication and visiting a chiropractor.  

On December 2005 VA examination, the Veteran complained of continued daily low back pain (rated 4 on a scale to 10, rising to 7 with flare-ups).  He indicated he occasionally has mild pain that radiates into his left buttock and to the posterior aspect of his left thigh; he denied any numbness or weakness in his legs.  He denied missing any work because of back pain, and also denied having incapacitating episodes.  He reported that because of his low back disability, he rarely runs, and cannot play basketball or soccer, although he is able to do yard work and housework, and care for his own personal needs.  
On physical examination, the Veteran's posture and gait were normal and he did not use an assistive device to walk.  He reported tenderness of the paralumbar muscles; but muscle spasms were not noted.  Straight leg raising in the sitting position was normal; in the supine position it caused low back pain at about 40 to 50 degrees, which was noted by the examiner to be somewhat of a paradox.  Range of motion studies revealed flexion to 80 degrees, with pain beginning at approximately 20 degrees.  Extension was to 20 degrees, with pain beginning at approximately 10 degrees.  Right and left lateral flexion were to 20 degrees, and right and left rotation were to 20 degrees, with discomfort in the low back at the extremes of these ranges of motion, without muscle spasm.  There was no change in active or passive range of motion with repeat testing, and no additional loss of range of spine motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  On neurological examination of the lower extremities, motor and sensory function was normal.  The diagnosis was low back strain with very early mild degenerative disc disease (DDD) changes at the L5-S1 level (based on X-rays).  The examiner noted the Veteran has some limitation of lumbar spine motion but that it is quite subjective.  The examiner again noted the paradoxical straight leg raising results; he opined that the Veteran has no signs or symptoms to suggest lumbar nerve root compromise.  

On November 2007 VA examination, the Veteran complained of daily back pain most of the time (rated 5 to 6 on a scale to 10).  He reported flare-ups 2 to 3 times per month (with pain rated 8 to 9 on a scale to 10), lasting 2 or 3 days.  The flare-ups cause increased pain, decreased range of motion and some incoordination.  While he took medication for his jaw, the medication also helped his back pain.  Lifting caused flare-ups of back pain.  He indicated he cannot run anymore nor do sit-ups because they cause flare-ups.  His treatment included hot showers and cold compresses.  He reported shooting pain that traveled up his back and down into the left posterior thigh with flare-ups, as well as numbness of the left buttock.  He denied any weakness or other areas of numbness.  He denied having any incapacitating episodes.  He reported he can do housework, although mowing, raking the yard, and yard work are hard on his back and take longer.  He denied missing any work due to back disability.  

On physical examination, the Veteran's posture and gait were normal.  At times he sat uncomfortably secondary to his back.  Heel and toe walk and squat were normal.  He did not use any assistive or corrective devices.  There was tenderness of the left lumbar area.  Range of motion studies revealed flexion to 100 degrees, with pain at 60 degrees; he had to bend his knees to get back up.  Extension was to 30 degrees, with pain at 30 degrees.  Right and left lateral flexion were to 30 degrees, and right and left rotation were to 30 degrees, with pain that point.  Repetitive motion increased the pain.  Strength, sensation, and reflexes in the lower extremities were normal.  Straight leg raising was negative.  There was no change in active or passive range of motion during repeat motion testing, and there was no additional loss of range of motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The diagnosis was lumbar strain with DDD.  

A February 2008 Dr. R.W. private treatment record notes the Veteran's medical history included chronic back pain.  On physical examination, his spine was unremarkable, with full range of motion, with pain.  On neurological examination of the lower extremities, motor and sensory function was normal.  His gait was also noted to be normal.  

A March 2008 informal conference report noted the Veteran's complaints of muscle spasms in his back, and that his back locks up a few times.  He indicated he has flare-ups 2 to 3 times per month, and that he uses hot and cold compresses.  He reported he has pain radiate into his knees.  

On February 2011 VA examination, the Veteran complained of constant daily low back pain (rated a 5 on a scale to 10), with flare-ups approximately 3 times per month (with pain rated 7 on a scale to 10).  The flare-ups were frequently in the morning upon awakening.  He took medication every other day, primarily for jaw pain, but it helped his back pain.  With flare-ups, he had difficulty bending, stooping, and lifting.  He walked for exercise, approximately a mile and a half every other day, occasionally daily.  He denied ever wearing a back brace.  He avoided lifting, yard work, and housework.  He reported he has pain radiate down the posterior aspect of the left thigh about once or twice per month, usually during flare-ups.  He denied weakness in his legs or any sensory loss.  He denied having any incapacitating episodes.  

On physical examination, the Veteran's posture was normal; he walked normally and without assistive devices or orthotics.  Range of motion studies revealed flexion to 70 degrees, with pain beginning at 60 degrees.  Extension was to 20 degrees.  Right and left lateral flexion were to 20 degrees, and right and left rotation were to 20 degrees, with pain at 20 degrees.  There was some tenderness of the paralumbar muscles and mild spasm of the paralumbar muscles.  Straight leg raising was normal to 90 degrees while the Veteran was sitting, but in the supine position he complained of left low back pain when either leg was raised from 20 to 30 degrees.  The examiner found this inconsistent with the observed normal straight leg raising in the sitting position.  There was no change in active or passive range of motion during repeat range of motion, and no additional loss of range of spine motion due to pain, weakness, impaired endurance, fatigue, incoordination, flare-up or loss of function.  On neurological examination of the lower extremities, motor and sensory function was normal.  The diagnosis was chronic lumbosacral strain with degenerative changes at the L5-S1 level based on previous X-rays.  The examiner opined that there was no evidence on neurological examination of any lumbar nerve root compromise.  

Addendum February 2011 X-rays of the lumbar spine revealed moderate to severe degenerative disease and mild facet osteoarthritis at L5-S1; straightening of the normal lumbar lordosis; well corticated soft tissue calcification inferior to the right sacroiliac joint possibly representing anterior sacral ligament ossification, overlying dense vascular calcification, or less likely a secondary ossification center.  The addendum diagnosis was degenerative arthritis of the lumbar spine.  

The Veteran's service-connected lumbar spine disability has been assigned a 10 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent.  

The Veteran's service-connected lumbar spine disability is rated under Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), and intervertebral disc syndrome (although not specifically diagnosed) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5243.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 24o degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating based on such episodes would be inappropriate.  

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Thoracolumbar forward flexion has consistently been greater than 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Significantly, examination has found no increase in impairment of function with repetitive testing (i.e., on use).  Consequently, the next higher (20 percent) rating is not warranted under the General Rating Formula criteria.  There is no evidence that the spine is ankylosed.  

The Board notes the Veteran's complaints of pain radiating down into his knees, particularly the left, and has considered the possibility of a separate compensable rating for neurological symptoms.  However, examinations have consistently found normal neurological examination in the lower extremities, and the December 2005 and February 2011 examiners both found no evidence on neurological examination of any lumbar nerve root compromise.  While the Veteran is competent to observe symptoms, there is no objective evidence of separately ratable neurological impairment.  The Board finds the findings on VA examinations by medical experts to be more probative in this matter than the Veteran's reports, which are self-serving.   

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of severity of the Veteran's lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

GERD

On his March 2005service  retirement examination, the Veteran complained of frequent indigestion or heartburn.  It was noted that he received treatment in July 2004 for heartburn.  [As noted above, the Veteran's available STRs begin in January 2005, and STRs showing treatment for heartburn in July 2004 are not available.  The Board sees no reason to question such an account of treatment.]  

December 2005 lay statements from several fellow service members report the Veteran suffered from heartburn and acid reflux during service and used Tums.  

On December 2005 VA examination, it was noted that in 2004 the Veteran was started on medication to treat reflux, and that his symptoms were almost under complete control with the medication.  He took one tablet every morning, and indicated he rarely had heartburn.  He denied having any nausea or vomiting; he had never vomited blood.  His appetite was normal and his weight was stable.  He denied chronic diarrhea or constipation; he had never had blood in his stool.  It was noted that there were no effects from GERD on the Veteran's activities of daily living or his occupation.  The diagnosis was the Veteran with reflux that is easily controlled with medication; the examiner noted that presently the Veteran was basically asymptomatic.  

A March 2006 Dr. R.W. private treatment record notes the Veteran's denial of nausea, vomiting, or flank pain.  A May 2006 treatment record noted the Veteran's complaint of heartburn.  It was noted he had a history of reflux, had exhausted his medication the prior week, and was seeking a refill of the medication.  He reported nausea with vomiting several times and diarrhea.  On physical examination, his abdomen was soft with minimal tenderness in the epigastrium.  He was given a prescription for refill of his medication.  

On November 2007 VA examination, the Veteran reported he took medication daily, which controlled his GERD symptoms fairly well.  However, if he missed a day, the symptoms returned.  Even with medication, he experienced heartburn about twice a week and regurgitation twice monthly.  He denied dysphagia, epigastric pain, change in bowel movements, melena, or hematemesis.  He reported some nausea, and that if it occurred with regurgitation, he would vomit.  There had been no weight changes.  The examiner noted that there was no effect from GERD on the Veteran's activities of daily living or his occupation.  On physical examination, the Veteran's abdomen was soft, tender with normal bowel sounds, and no masses.  The diagnosis was GERD.  

A March 2008 informal conference report notes the Veteran's complaint of regurgitation 2 to 3 times per week, but that medication controlled his symptoms.  

On February 2011 VA examination, the Veteran reported he is on daily medication to control reflux (which was working extremely well).  He indicated he has heartburn approximately 3 times per month, usually in the late afternoon, although it sometimes occurred at night, waking him (at which point he would have a small amount of vomit).  He has never vomited blood.  His appetite and weight had been stable.  He had never had blood in his stool.  He reported mild nonspecific abdominal pain with reflux symptoms.  His bowel function was normal.  An esophagogastroduodenoscopy in February 2009 had revealed evidence of mild esophagitis, but no evidence of Barrett's esophagitis or stomach ulcers.  The examiner noted there were no effects from GERD on the Veteran's activities of daily living and occupation.  The diagnosis was GERD with esophagitis.  It was noted that the majority of the Veteran's reflux symptoms were well-controlled with medication, with intermittent breakthroughs of heartburn approximately 3 times per month.  

The Veteran's service-connected GERD has been assigned a 10 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent.  

The schedule of ratings for the digestive system provides that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. § 4.114.  

There is no specific diagnostic code for GERD; it is rated, based on similarity of symptoms, as hiatal hernia.  When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  

Under Code 7346 (for hiatal hernia), a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

The medical evidence of record does not show or suggest (and the Veteran does not allege) that his GERD has been manifested by dysphagia or substernal arm or shoulder pain.  His symptoms fall squarely within the criteria for the 10 percent rating currently assigned (i.e., two or more of the symptoms for a 30 percent rating, of less severity).  Furthermore, the evidence does not suggest that the Veteran's GERD has resulted in considerable impairment of health; he describes mild symptoms intermittently as his daily medication works well in controlling his symptoms.  Consequently, the criteria for the next higher, 30 percent, rating are not met (or approximated).  The Board notes that there are complaints of vomiting.  However, there is no indication in the clinical data of other symptoms associated with an even higher (60 percent) rating (i.e., material weight loss, hematemesis, or melena with moderate anemia), and such symptoms are not alleged.  Consequently, a schedular rating for GERD in excess of 10 percent is not warranted.  

Bilateral TMJ Dysfunction

The Veteran's STRs note complaints of TMJ pain and mechanical restriction.  On his March 2005 retirement examination, the mouth and throat were normal on clinical evaluation; however, right TMJ was diagnosed.    

On December 2005 VA examination, the Veteran complained that his bilateral jaw pain had progressed.  He reported that he was given a "bite plate" during service, that he wears the bite plate every night, and that it helps significantly.   If he did not wear the bite plate, he would grind his teeth at night.  If he talked extensively during the day, he would have some mild jaw discomfort.  He denied difficulty with chewing or swallowing, and denied any swelling in his jaw.  The examiner noted there was no effect from jaw pain on the Veteran's activities of daily living and occupation.  On physical examination, he had slight dislocation of both TMJ's as he opened his jaw.  The right side was painful.  Strength in the masseter and pterygoid muscles was normal.  The intercisor dimension with the mouth open was 48 mm.  The veteran could deviate his jaw to the left and right approximately 10 mm.  The TMJ's were slightly tender to palpation; they are not inflamed or swollen.  The diagnosis was:  bilateral TMJ syndrome, mild to moderate.  The symptoms are controlled with a bite plate worn at night.  He has virtually normal range of jaw motion.  The jaw is tender to palpation and does pop a little as the jaw is opened.  

A May 2006 Dr. R.W. private treatment record notes the Veteran's complaint of worsening TMJ syndrome.  His mouth guard has been worsening over the past week.  On physical examination, there was minimal discomfort in the right TMJ area to palpation with minimal crepitance noted.  The diagnosis was TMJ syndrome.  Medication (to be used sparingly) was prescribed. 

On November 2007 VA examination, the Veteran complained of right-sided TMJ pain (rated 7-8 on a scale to 10); he denied any current left-sided TMJ pain.  Flare-ups of right-sided TMJ occur 2 to 3 times per week (with pain rated 9 on a scale to 10), lasting 2 to 3 hours.  Chewing food causes a flare-up of pain.  With flare-ups, he has increased pain, decreased range of motion.  He has no weakness, fatigue, or incoordination.  He indicated his jaw pops, but does not lock.  He denied any other treatment.  The examiner noted no effect on the Veteran's activities of daily living or on his occupation due to jaw pain.  On physical examination, there is a very subtle popping on the right, none on the left.  He is able to open his jaw, and the distance between his incisors is 3.5 cm (i.e., 35 mm).  He is able to laterally move his incisors 1.25 cm (i.e., 12.5 mm) in each direction, for a total of 2.5cm (i.e., 25 mm).  The diagnosis was TMJ dysfunction, previously bilateral but currently symptomatic only on the right.  

A March 2008 informal conference report notes the Veteran's complaint of locking and pain on the right side.  He reported his jaw locks up 5 to 6 times per day.  His pain is daily.  He indicated he still wears a guard at night.  He also reported he has problems with opening his mouth all day.  

On February 2011 VA examination, the Veteran reported that he continues to wears his night guard at night.  He grinds his teeth without the night guard and that causes a worsening of the pain.  He reported he has jaw pain (8 to 10 on a scale to 10) about 3 to 4 times per week, usually on the right side.  The pain tends to occur later in the day after a day of talking and chewing.  He indicated he takes medication when the jaw pain is increased.  He denied trouble with swallowing and chewing.  About twice a month he has a locking sensation of his right jaw, usually occurring when he is eating, and being very short.  He reported the jaw pain never wakes him from his sleep, and has not been incapacitating.  The examiner noted no effect on the Veteran's activities of daily living or on his occupation due to jaw pain.  On physical examination, the intercisal distance is 34 mm, and the right and left lateral jaw movement is 10 mm.  The right TMJ does pop with forced opening of the jaw and very slight discoloration of the TMJ with jaw opening.  The right TMJ is slightly tender.  The examiner did not see any abnormalities in the left TMJ.  The diagnosis was TMJ syndrome, primarily on the right side.  
The Veteran's service-connected bilateral TMJ dysfunction disability has been assigned a 10 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent.  

The Veteran's bilateral TMJ dysfunction disability is currently rated under 38 C.F.R. § 4.150, Code 9905, which provides that a limited motion of the inter-incisal range from 31 to 40 mm warrants a 10 percent evaluation; from 21 to 30 mm warrants a 20 percent evaluation; from 11 to 20 mm warrants a 30 percent evaluation; and from 0 to 10 mm warrants a 40 percent evaluation.  Limited motion of the range of lateral excursion from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.  

Based on the medical evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  As noted above, limited motion of the inter-incisal range from 31 to 40 mm warrants a 10 percent evaluation under Code 9905.  A 20 percent evaluation requires limited motion of the inter-incisal range from 21 to 30 mm.  At no time during the appeal period has the inter-incisal range been less than 34 mm.  While popping with motion was noted, it was not reported to have resulted in additional restriction of inter-incisal range.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Veteran's bilateral TMJ dysfunction disability falls squarely within the criteria for a 10 percent rating. 

Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for bilateral TMJ dysfunction.  The benefit of the doubt doctrine does not apply.  The claim must be denied.  

Right Wrist Disability

A December 2005 lay statement by D.K.C., a fellow serviceman, reports the Veteran was treated during service for right wrist carpal tunnel from repetitive typing of enlistment packets and reports.  
On December 2005 VA examination, the Veteran reported he began experiencing right wrist pain in approximately 1997.  He also noted swelling along the lateral aspect of the wrist.  He related he was told it was probably a ganglion.  Currently, he has intermittent wrist pain, particularly with overuse (e.g., working on the computer for a long time).  He denied any difficulty with writing, eating, or doing routine activities with his right upper extremities.  It was noted he is right-handed.  If he develops wrist pain after typing for a long time, he has to stop and rest for about 10 minutes before returning to work.  He denied any other treatment or any flare-ups.  On physical examination, range of motion studies revealed dorsiflexion to 60 degrees, palmar flexion to 70 degrees, deviation to the ulnar side to 40 degrees, and deviation to the radial side to 15 degrees.  There is slight swelling along the lateral aspect of the right wrist, which is minimally tender, opined to likely be a small ganglion.  There is no evidence of inflammation or swelling in the right wrist.  There was no pain with motion of the wrist.  X-rays revealed no evidence of acute fracture or dislocation or of degenerative changes.  The diagnosis was a small ganglion along the lateral right wrist.  

On November 2007 VA examination, it was noted the Veteran had a ganglion cyst on the volar aspect of his right wrist on the radial side.  He denied any treatment for this.  He reported it bothers him once or twice a week, with pain a 2 to 3 (on a scale to 10), lasting 1 to 2 hours.  Being on a computer will cause a flare-up.  He reported he uses a special mouse pad to prevent flare-ups.  With flare-ups, he indicated he experiences increased pain, no change in range of motion, weakness, fatigue or incoordination.  On physical examination, range of motion studies revealed (palmar) flexion to 80 degrees, extension (dorsiflexion) to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no pain with range of motion testing except for at the extreme end range with radial deviation.  Repetitive motion testing did not change the symptoms.  Strength, sensation, and reflexes were normal in the upper extremities.  There was a 1 cm smooth nontender cyst on the volar aspect of his right wrist on the radial side.  Tinel and Phalen signs were negative.  There were no areas of deformity, swelling or erythema.  The diagnosis was right wrist ganglion cyst.  

A February 2008 Dr. R.W. private treatment record noted tenderness and swelling of the Veteran's right wrist.  A mild ganglion cyst was also noted on physical examination.  

A March 2008 informal conference report notes the Veteran's complaint that his right wrist pops and catches, and that he has pain 3 to 4 times per week.  

On February 2011 VA examination, the Veteran reported that occasionally the ganglion cyst grows larger, although most of the time it is relatively small.  He indicated he has pain (rated 3 on a scale to 10) about 3 times per month.  He denied flare-ups of pain.  He denied any swelling or ever wearing a wrist brace.  He rarely has mild discomfort in the right wrist which will interfere with his typing, and that most of the time he is never incapacitated by his right wrist symptoms.  If he writes for a long period of time, he may have a slight degree of discomfort.  On physical examination, range of motion studies revealed dorsiflexion to 60 degrees, palmar flexion to 50 degrees, deviation to the ulnar side to 40 degrees, and deviation to the radial side to 20 degrees.  He can supinate and pronate the forearm on the right to 80 degrees.  There is a small ganglion cyst on the volar radial aspect of the right wrist, slightly tender and soft, measuring 3 mm in diameter.  The cyst was not inflamed, and there was no swelling in the wrist.  The diagnosis was persistent right wrist ganglion cyst with some limitation of motion of the wrist.  

Addendum February 2011 X-rays of the right wrist revealed no evidence of acute fracture or dislocation, and no degenerative changes.  

The Veteran's right wrist disability is rated under Codes 5020 (for synovitis) and 5215 (for limitation of motion).  A note following Code 5024 provides that disorders listed in Codes 5013 through 5024 are to be rated as arthritis, based on limitation of motion of the affected part.  

Arthritis shown by X-ray is rated based on limitation of motion of the affected part under the appropriate code for the affected joint.  Where there is arthritis with at least some limitation of motion, but which would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each major joint.  38 C.F.R. §§ 5003, 5010.  

Under Code 5215, dorsiflexion of the wrist to less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.  

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.  

The Veteran's right wrist disability does not encompass arthritis shown by X-ray.  See December 2005 and February 2011 VA examination reports.  Hence, a 10 percent rating under Codes 5003, 5010 (for arthritis shown by X-ray with painful motion, but limitation to less than a compensable degree under the limitation of motion criteria) is not warranted.  Furthermore, the wrist is not show ankylosed; therefore, Code 5214 does not apply.  

The remaining criterion for a possible compensable (10 percent) rating for the  right wrist disability is under Code 5215 (based on limitation of motion).  At no time during the appeal period is the Veteran's right wrist disability shown to have been manifested by dorsiflexion less than 60 degrees, or palmar flexion less than 50 degrees.  Consequently, the criteria for an increased (10 percent) rating under Code 5215 are not met.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond what is currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service-connected disabilities and their associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Referral of any claim for extraschedular consideration is not warranted.  

Finally, as the record shows that the Veteran is employed with VA, and has been throughout the appeal period, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied. 

A rating in excess of 10 percent for GERD is denied.  

A rating in excess of 10 percent for bilateral TMJ dysfunction is denied.  

A compensable disability rating for a right wrist disability is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


